Case 1:17-cr-00101-LEK Document 887 Filed 02/12/20 Page 1 of 2             PageID #: 7601

                                      MINUTES


 CASE NUMBER:             CRIMINAL NO. 17-00101-1 LEK
 CASE NAME:               USA vs. (01) Anthony T. Williams
 ATTYS FOR PLA:           Gregg Paris Yates
                          Kenneth M. Sorenson
 ATTYS FOR DEFT:          Anthony T. Williams, Pro se
                          Lars R. Isaacson (Stand-by)

      JUDGE:       Leslie E. Kobayashi           REPORTER:       Debra Read

      DATE:    2/12/2020                   TIME:           08:30 AM - 2:00 PM
                                        th
COURT ACTION: EP: Further Jury Trial - 7 day as to Defendant (01) Anthony T.
Williams held.

Defendant (01) Anthony T. Williams present in custody.

Court addresses/reviews new defense exhibits to be presented.
Defense exhibit 2152 - Admitted
Defense exhibit 2153 - Admitted
Defense exhibit 2155 - Admitted
Defense exhibit 2156 (Page 2) - Admitted
Defense exhibit 2157 - Admitted
Defense exhibit 2158 - Admitted
Defense exhibit 2160 (Pages 9-11, 12-22, 23, 24-42) - Admitted
Defense exhibit 2161 (Pages 1-7, 8-11, 18-19, 20, 21, 22-25, 26-41) - Admitted

12 Jurors and 2 Alternates present.

Government Witnesses:
11) Henry Malinay (...C, RD)
12) Pat Mau-Shimizu (D, C)
13) Evelyn Subia (interpreter: Felipe M. Pacquing II) (D, C)
14) Macrina Pillos, (D...)

Defendant Witnesses:
6) Evelyn Subia (interpreter: Felipe M. Pacquing II) (D.)

Government’s Exhibits Admitted:
807, 819, 820.

Defendant’s Exhibits Admitted:
2161 (page 37-41, 1-7), 2160 (Pg. 24-42), 2163, 2145
Case 1:17-cr-00101-LEK Document 887 Filed 02/12/20 Page 2 of 2             PageID #: 7602


Jury excused for the day.

Defense addresses Government’s [837] MOTION to Exclude Defendant’s Expert Witness
Testimony.

Court hears oral opposition to Government’s Motion from Defendant, Anthony T.
Williams.

Government’s [837] MOTION to Exclude Defendant’s Expert Witness Testimony will be
taken under advisement.

Defendant requests and consents to stand by counsel making objections during
Government’s questioning of witnesses.

Discussion held.

Court rules: With the consent of Defendant, Anthony T. Williams, that Court will allow
stand by counsel, Lars Isaacson, to be the only individual on the defense to make an
objection while the Government questions witnesses.

Court addresses Rule 801.

Defendant (01) Anthony T. Williams remanded to the Custody of the U.S. Marshal Service.

Further Jury Trial-Day 7, SET for February 13, 2020 at 8:30 a.m. before Honorable
Leslie E. Kobayashi.


Submitted by: Agalelei Elkington, Courtroom Manager
